ORDER
This cause is before the Court upon a petition of the National Labor Relations Board for enforcement of its order finding that the respondents violated Section 8(b) (1) (A) of the National Labor Relations Act (29 U.S.C. § 158(b) (1) (A)), and Section 8(b) (2) and (1) (A) of the Act (29 U.S.C. §§ 158(b) (2), 158 (b) (1) (A)), and the cause having come on to be heard upon the record and the brief and arguments of counsel, upon due consideration the Court is of the view that there is not substantial evidence upon the record, viewed as a whole, to support the findings and order of the Board. Accordingly,
It is ordered that the petition for enforcement of said order of the National Labor Relations Board (165 NLRB No. 139) be and it is hereby denied.